Citation Nr: 0217525	
Decision Date: 12/04/02    Archive Date: 12/12/02

DOCKET NO.  99-03 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for a 
right elbow disability.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph A. Rose, Associate Counsel


INTRODUCTION

The veteran had active duty service in excess of 20 years 
ending with his retirement in August 1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran testified at a Board hearing at the RO in 
November 1999.  The case was remanded by the Board in June 
2000.


REMAND

The November 1999 Board hearing was conducted by an 
individual who is no longer a Member of the Board.  In 
response to an October 30, 2002, Board letter giving the 
veteran the option of another hearing, the veteran indicated 
that he wished to be scheduled for another Board hearing at 
the RO.  

Accordingly, the case is hereby REMANDED for the following 
actions:

The RO should schedule the veteran for 
an appropriate Board hearing at the RO.  
After the veteran has testified, or in 
the event he fails to report for the 
scheduled hearing or cancels his hearing 
request, the case should be returned to 
the Board.

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters 
the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2002).




